


110 HR 3301 IH: Southeast Arizona Land Exchange and Conservation Act of

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3301
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. Pastor (for
			 himself, Mr. Flake,
			 Mr. Mitchell, and
			 Mr. Shadegg) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To authorize and direct the exchange and conveyance of
		  certain National Forest land and other land in southeast
		  Arizona.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Southeast Arizona Land Exchange and Conservation Act of
			 2007.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Land conveyances and exchanges.
					Sec. 5. Valuation of land exchanged or conveyed.
					Sec. 6. Apache Leap natural and cultural resource conservation
				easement.
					Sec. 7. Incorporation, management, and status of acquired
				land.
					Sec. 8. Public uses of Federal land.
					Sec. 9. Traditional acorn gathering and related activities in
				and around Oak Flat Campground.
					Sec. 10. Miscellaneous provisions.
				
			2.PurposesThe purposes of this Act are—
			(1)to
			 further the public interest by authorizing, directing, facilitating, and
			 expediting the conveyance and exchange of land between the United States and
			 Resolution Copper;
			(2)to provide for the
			 conveyance of certain land from the Secretary of the Interior to the Arizona
			 State Parks Board for the establishment of a new State park in Gila and Pinal
			 Counties, Arizona, to be used for rock climbing and other recreational
			 purposes; and
			(3)to provide for the
			 permanent protection of cultural and other resources of the Apache Leap
			 Escarpment near the Town of Superior, Arizona.
			3.DefinitionsIn this Act:
			(1)Apache
			 leapThe term Apache Leap means the approximately
			 695 acres of land generally depicted as the Apache Leap Natural and
			 Cultural Resource Conservation Easement Area on the map entitled
			 Apache Leap Conservation Easement Area, dated November
			 2006.
			(2)BoardThe
			 term Board means the Arizona State Parks Board, an entity
			 established by the State legislature.
			(3)Federal
			 landThe term Federal land means the approximately
			 3,025 acres of land located in Pinal County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2005—Federal Parcel-Oak Flat, dated January 2005 .
			(4)GranteeThe
			 term grantee means the entity or entities granted the permanent
			 conservation easement under section 6(a).
			(5)Non-federal
			 landThe term non-Federal land means the land
			 described in paragraphs (1) and (2) of section 4(b).
			(6)Resolution
			 copperThe term Resolution Copper means—
				(A)Resolution Copper
			 Mining, LLC, a Delaware limited liability company; and
				(B)any successor,
			 assign, member, affiliate or joint venturer of Resolution Copper Cooper Mining,
			 LLC.
				(7)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(8)StateThe
			 term State means the State of Arizona.
			(9)State
			 parkThe term State Park means the proposed rock
			 climbing State Park authorized by Arizona Revised Statutes 41–511.16, as
			 depicted on the map entitled Tam O’Shanter Area State
			 Park-Proposed and dated September 2005.
			(10)TownThe
			 term Town means the Town of Superior, Arizona, which is an
			 incorporated municipality.
			4.Land conveyances
			 and exchanges
			(a)In
			 generalOn receipt of an offer from Resolution Copper to convey
			 to the Secretary or the Secretary of the Interior all right, title and interest
			 of Resolution in and to the non-Federal land that is acceptable to the
			 Secretary or the Secretary of the Interior, as appropriate, plus the sum of
			 $7,500,000 as specified in subparagraph (b)(3) of this Section, the Secretary
			 shall convey to Resolution Copper all right, title, and interest of the United
			 States in and to the Federal land, subject to any valid existing right or title
			 reservation, easement, or other exception required by law or agreed to by the
			 Secretary and Resolution Copper.
			(b)Resolution
			 copper land exchangeOn receipt of title to the Federal land
			 under subsection (a), Resolution Copper shall simultaneously convey—
				(1)to
			 the Secretary, all right, title, and interest of Resolution Copper in and to
			 the following lands that the Secretary determines to be acceptable:
					(A)the approximately
			 147 acres of land located in Gila County, Arizona, depicted on the map entitled
			 Southeast Arizona Land Exchange and Conservation Act of 2005—Non-Federal
			 Parcel-Turkey Creek, dated January 2005;
					(B)the approximately
			 148 acres of land located in Yavapai County Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2005—Non-Federal Parcel-Tangle Creek, dated January 2005;
					(C)the approximately
			 149.3 acres of land located in Maricopa County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2005—Non-Federal Parcel-Cave Creek, dated January 2005;
					(D)the approximately
			 266 acres of land located in Pinal County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2005—Non-Federal Parcel-JI Ranch, dated January 2005; and
					(E)the approximately
			 640 acres of land located in Coconino County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2005—Non-Federal Parcel-East Clear Creek, dated August 2005; and
					(2)to
			 the Secretary of the Interior, all right. title, and interest of Resolution
			 Copper in and to the following lands that the Secretary of the Interior
			 determines to be acceptable—
					(A)the approximately
			 3,073 acres of land located in Pinal County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2005—Non-Federal Parcel-Lower San Pedro River, dated January 2005;
			 and
					(B)the approximately
			 160 acres of land located in Gila and Pinal Counties, Arizona, depicted on the
			 map entitled Southeast Arizona Land Exchange and Conservation Act of
			 2005—Non-Federal Parcel-Dripping Springs, dated August 2005;
					(3)in addition to the
			 non-Federal lands specified in subparagraphs (1) and (2), Resolution Copper
			 shall pay into a special account in the Treasury of the United States the sum
			 of $7,500,000, which shall remain available without further appropriation, to
			 the Secretaries of Agriculture and the Interior as they may jointly determine
			 appropriate, for the acquisition of lands or interests in land from willing
			 sellers within—
					(A)the Coronado
			 National Forest, Arizona;
					(B)the hydrographic
			 boundary of the San Pedro River and its tributaries, Arizona;
					(C)the Las Cienegas
			 National Conservation Area or lands within the hydrographic watersheds of
			 Cienega Creek and Davidson Canyon in Pima and Santa Cruz Counties, Arizona;
			 or
					(D)lands identified
			 for preservation in the Pima County Sonoran Desert Conservation Plan,
			 Arizona.
					(c)Conveyance of
			 land to town
				(1)In
			 generalIf, within 90 days after consummation of the land
			 exchange under this Act, the Secretary receives a request from the Town for
			 conveyance of one or more of the properties identified in subparagraphs (A)
			 through (C) of this paragraph, the Secretary shall convey to the Town for a
			 price equal to market value, as appraised under section 5—
					(A)the approximately
			 30 acres of land located in Pinal County, Arizona, occupied on the date of
			 enactment of this Act by the Fairview Cemetery and depicted on the map entitled
			 Southeast Arizona Land Exchange and Conservation Act of 2005—Federal
			 Parcel-Fairview Cemetery, dated January 2005;
					(B)the reversionary
			 interest and any reserved mineral interest of the United States in the
			 approximately 265 acres of land located in Pinal County, Arizona, depicted on
			 the map entitled Southeast Arizona Land Exchange and Conservation Act of
			 2005—Federal Reversionary Interest-Superior Airport, dated January
			 2005; and
					(C)all or a portion
			 of the approximately 181 acres of land located in Pinal County, Arizona,
			 depicted on the map entitled Southeast Arizona Land Exchange and
			 Conservation Act of 2005—Federal Parcel-Superior Airport Contiguous
			 Parcel, dated June 2005.
					(2)Condition of
			 conveyanceAny conveyance of land under paragraph (1) shall be
			 carried out in a manner that provides the United States manageable boundaries
			 on any parcel retained by the Secretary, to the maximum extent
			 practicable.
				(d)Timing of
			 exchangeIt is the intent of Congress that the land exchange
			 directed by subsection (a) be completed not later than 1 year after the date of
			 enactment of this Act.
			(e)Exchange
			 processingPrior to consummating the land exchange under this
			 Act, the Secretary, or the Secretary of the Interior, as appropriate, shall
			 complete any necessary land surveys and required pre-exchange clearances,
			 reviews, mitigation and approvals relating to threatened and endangered
			 species, cultural and historic resources, wetlands and floodplains and
			 hazardous materials.
			(f)Exchange costs
			 and contractors
				(1)As authorized
			 pursuant to 36 CFR 254.4 and 254.7 Resolution Copper shall assume
			 responsibility for—
					(A)hiring any
			 contractors necessary for carrying out the exchange of land under subsection
			 (a) or a conveyance of land under subsection (c); and
					(B)paying (without
			 compensation under 36 CFR 254.7)—
						(i)the
			 costs of any appraisals relating to the exchange and conveyance under
			 subsections (a), (b) and (c), including any reasonable reimbursements to the
			 Secretary on request of the Secretary for the cost of reviewing and approving
			 an appraisal;
						(ii)the
			 costs of clearances, reviews, mitigation and approvals under subsection (e) of
			 this Section, including any necessary land surveys conducted by the Bureau of
			 Land Management Cadastral Survey; and
						(iii)any other cost
			 agreed to by Resolution Copper and the Secretary, or the Secretary of the
			 Interior.
						(2)Contractor work
			 and approvals
					(A)In
			 generalAny work relating to a conveyance or exchange that is
			 performed by a contractor requiring review and approval by the United States
			 shall be subject to the mutual agreement of the Secretary or the Secretary of
			 the Interior, as appropriate, and Resolution Copper, including agreement with
			 respect to—
						(i)the
			 selection of the contractor; and
						(ii)the
			 scope of the work performed by the contractor.
						(B)Review and
			 approvalReview and approval of any work by a contractor shall be
			 performed by the Secretary or the Secretary of the Interior, as appropriate, in
			 accordance with all applicable laws, rules and regulations.
					(C)Lead actor
			 agreementThe Secretary and the Secretary of the Interior may
			 mutually agree to designate the Secretary as the lead actor for any action
			 under this subsection.
					5.Valuation of land
			 exchanged or conveyed
			(a)Exchange
			 valuation
				(1)In
			 generalThe values of the lands to be exchanged under subsections
			 4(a) and (b), and the lands to be conveyed to the Town under section 4(c)
			 (including any reversionary interest), shall be determined by the Secretary
			 through concurrent appraisals conducted in accordance with paragraph
			 (2).
				(2)Appraisals
					(A)In
			 generalAn appraisal under this section shall be—
						(i)performed by an
			 appraiser mutually agreed to by the Secretary and Resolution Copper;
						(ii)performed in
			 accordance with—
							(I)the Uniform
			 Appraisal Standards for Federal Land Acquisitions (Department of Justice, 5th
			 Edition, December 20, 2000);
							(II)the Uniform
			 Standards of Professional Appraisal Practice; and
							(III)Forest Service
			 appraisal instructions; and
							(iii)submitted to the
			 Secretary for review and approval.
						(B)Reappraisals and
			 updated appraised valuesAfter the final appraised value of a
			 parcel is determined and approved under subparagraph (A), the Secretary shall
			 not be required to reappraise or update the final appraised value—
						(i)for
			 a period of 3 years after the approval by the Secretary of the final appraised
			 value under subparagraph (A)(iii); or
						(ii)in
			 accordance with 36 CFR 254.14, at all, after an exchange agreement is entered
			 into by Resolution Copper and the Secretary.
						(C)Public
			 reviewBefore carrying out a land exchange under section 4, the
			 Secretary shall make available for public review a summary of the appraisals of
			 the land to be exchanged.
					(3)Failure to
			 agreeIf the Secretary and Resolution Copper fail to agree on the
			 value of a parcel to be exchanged, the final value of the parcel shall be
			 determined in accordance with section 206(d) of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716(d)).
				(4)Federal
			 landThe value of the Federal land conveyed to Resolution Copper
			 under section 4(a) shall be determined as if the land is unencumbered by any
			 unpatented mining claims of Resolution Copper.
				(b)Equalization of
			 value
				(1)Surplus of
			 federal land value
					(A)In
			 generalIf the final appraised value of the Federal land exceeds
			 the value of the non-Federal land plus the $7,500,000 cash payment under
			 Section 4(b)(3), Resolution Copper shall make a cash equalization payment to
			 the Secretary to equalize the values of the Federal land and non-Federal
			 land.
					(B)Cash
			 equalization amountA payment under subparagraph (A) may be in
			 excess of the amount authorized under section 206(b) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716(b)).
					(C)Disposition and
			 use of proceeds
						(i)Disposition of
			 proceedsAny cash equalization payments received by the Secretary
			 under subparagraph (A) shall be deposited in the fund established under
			 paragraph 4(b)(3) of this Act for use in accordance with that paragraph.
						(ii)Sisk
			 actAny amounts received by the Secretary from the conveyance of
			 land to the Town of Superior under paragraph (3) shall be deposited in the fund
			 established by Public Law 90–171 (commonly known as the Sisk Act
			 (16 U.S.C. 484a) and shall be available to the Secretary, without further
			 appropriation, for the acquisition of land for addition to the National Forest
			 System in the State.
						(2)Surplus of
			 non-Federal land value
					(A)In
			 generalIf the final appraised value of the non-Federal land plus
			 the $7,500,000 cash payment under Section 4(b)(3) exceeds the value of the
			 Federal land in the exchange under section 4, the United States shall not be
			 required to make a payment to Resolution Copper to equalize the values of the
			 land.
					(B)WaiverAs
			 a condition of the land exchange under this Act, Resolution Copper has
			 voluntarily agreed to:
						(i)convey all right,
			 title and interest of Resolution Copper in and to the non-Federal land parcels
			 identified in section 4(b) to the United States, plus the sum of $7,500,000 as
			 provided in Section 4(b)(3), regardless of value; and
						(ii)waive any cash
			 equalization payment which might otherwise be due Resolution Copper from the
			 United States under section 206(b) of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1716(b)) to equalize exchange values.
						(C)Effect of
			 waiverAny amount waived under subparagraph (B) shall be
			 considered to be a donation by Resolution Copper to the United States.
					(3)Payment for land
			 conveyed to town
					(A)In
			 generalThe Town shall pay the Secretary market value for any
			 land acquired by the Town from the Secretary under section 4(c), as determined
			 by the Secretary through an appraisal conducted in accordance with section
			 5(a)(2).
					(B)CreditIf
			 the United States would owe cash equalization to Resolution Copper under
			 section 5(b)(2), notwithstanding the waiver of such cash equalization payment
			 by section 5(b)(2)—
						(i)the
			 Secretary of Agriculture shall credit such waived amount against any amount
			 owed by the Town under subparagraph (A); and
						(ii)the
			 obligation of the Town to pay the United States under subparagraph (A) shall be
			 reduced by the amount of the credit.
						6.Apache Leap
			 natural and cultural resource conservation easement
			(a)In
			 GeneralIn recognition of the area’s importance to Apache and
			 Yavapai Indian tribes and other members of the public, and in order to
			 permanently protect the scenic, cultural, historic, educational and natural
			 resource values of the Apache Leap Escarpment, as a condition of the land
			 exchange under section 4(a), Resolution Copper shall deliver to the Secretary
			 an executed document reviewed by, and acceptable to, the Secretary which grants
			 a permanent conservation easement to the easement area to one or more of the
			 following grantees—
				(1)a
			 qualified unit of government or Indian tribe; or
				(2)a
			 land trust or other qualified organization as defined in section 170(h) of the
			 Internal Revenue Code of 1986.
				(b)Easement
			 AreaThe area of the conservation easement under this section
			 shall be the surface estate of Apache Leap, comprising approximately 695 acres,
			 as generally depicted on the map referenced in section 3(1) of this Act.
			(c)TermsThe
			 conservation easement under this section shall—
				(1)prohibit surface
			 development of the easement area by Resolution Copper, except for a fence,
			 sign, monitoring device or instrument, or other improvement for an
			 administrative, public health and safety, or other appropriate purpose, as
			 determined by Resolution Copper and the grantee or grantees;
				(2)prohibit commercial
			 mineral extraction under the easement area;
				(3)provide for
			 appropriate non-motorized public access to and use of the easement area, as
			 determined by the grantee or grantees; and
				(4)may contain such
			 other terms and conditions as the grantor and grantee or grantees, after
			 consultation with interested Apache and Yavapai Indian tribes, the Town, the
			 Secretary, and other interested parties, may determine appropriate to conserve,
			 protect, enhance and manage the cultural and historic resources of the area,
			 and traditional uses of the easement area by Apache and Yavapai Indian
			 tribes.
				(d)Additional
			 Protections and AccessNot later than 3 years after the date of
			 the conveyance of the Federal land under section 4(a), Resolution Copper and
			 the grantee or grantees, in consultation with interested Apache and Yavapai
			 Indian tribes, the Town, the Secretary, and other interested parties, shall
			 determine whether the area covered by the conservation easement should be
			 managed to establish additional cultural and historic resource protections or
			 measures, including permanent or seasonal closures of a portion or portions of
			 the easement area to protect cultural and archeological resources, or for the
			 establishment of additional, or alternative to existing, public access routes,
			 trails, and trailheads to Apache Leap.
			(e)Easement and
			 Appraisal
				(1)In
			 generalThe requirement that Resolution Copper grant the
			 conservation easement under this section shall not be considered in
			 determining, or result in any diminution in, the market value of the Federal
			 land for purposes of an appraisal under section 5.
				(2)EffectThe
			 market value of the conservation easement and any amount paid by Resolution
			 Copper under subsection (d)(2) shall be considered to be a donation by
			 Resolution Copper to the United States .
				(f)Mining
			 ActivitiesExcept as provided in subsection (c) and other Federal
			 law (including regulations) applicable to mining activities on private land,
			 the conservation easement shall not impose any additional restrictions on
			 mining activities carried out by Resolution Copper outside the easement area
			 after the date of conveyance under section 4(a).
			(g)Role of
			 SecretaryUnless otherwise agreed by the Secretary and Resolution
			 Copper, the Secretary shall be consulted during preparation and drafting of the
			 conservation easement and during the follow-up process set forth in section
			 6(d), but need not be—
				(1)a
			 party to the conservation easement under this section; or
				(2)involved in
			 monitoring or enforcement of the conservation easement.
				(h)Additional
			 ManagementIn order to provide protection for the full length of
			 the Apache Leap escarpment, the Secretary shall additionally manage the
			 approximately 45 acres depicted as the Notch area on the map
			 referenced in section 3(1) in a manner consistent with the conservation
			 easement provisions of this section.
			(i)Conservation
			 easement endowmentAs a condition of the land exchange under this
			 Act, Resolution Copper shall pay to the conservation easement grantee or
			 grantees under this Section the sum of $250,000, which shall be used by the
			 grantee or grantees for easement monitoring, enforcement or other
			 administration, or for providing such additional protections, access or
			 alternative access as may be determined appropriate pursuant to subsection
			 (d).
			7.Incorporation,
			 management, and status of acquired land
			(a)Land acquired by
			 the secretary
				(1)In
			 generalLand acquired by the Secretary under this Act, including
			 any land or interest in land purchased by the Secretary pursuant to Section
			 4(b)(3), shall—
					(A)become part of the
			 National Forest within which the land is located; and
					(B)be administered
			 with emphasis on protecting or enhancing its conservation values in accordance
			 with the laws (including regulations) applicable to the National Forest
			 System.
					(2)BoundariesFor
			 purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16
			 U.S.C. 4601 et seq.), the boundaries of a National Forest in which land
			 acquired by the Secretary is located shall be deemed to be the boundaries of
			 that forest as in existence on January 1, 1965.
				(3)JI
			 ranchUpon its acquisition by the United States, the land
			 described in section 4(b)(1)(D), and known as the JI Ranch, shall be managed by
			 the Secretary of Agriculture so as to insure access to the land by Apache or
			 Yavapai Indian tribes for acorn gathering and related activities. Upon request
			 from an Apache or Yavapai Indian tribe or tribes, the Secretary of Agriculture
			 may from time to time temporarily or seasonally close all or a portion of the
			 land to general public access and use in order to protect the privacy of those
			 engaging in such activities.
				(b)Land acquired by
			 the Secretary of the InteriorLand acquired by the Secretary of
			 the Interior under this Act, including any land or interest in land purchased
			 by the Secretary of the Interior pursuant to Section 4(b)(3), shall—
				(1)become part of the
			 administrative unit (including National Conservation Area, if applicable) or
			 other area within which the land is located;
				(2)be
			 managed with emphasis on protecting or enhancing its conservation values in
			 accordance with the laws (including regulations) applicable to the
			 administrative unit, National Conservation Area, or other area within which the
			 land is located; and
				(3)with respect to
			 the Lower San Pedro River Parcel identified in Section 4(b)(2)(A), while such
			 land is not added to the San Pedro Riparian National Conservation Area by this
			 Act, it shall nevertheless be managed by the Secretary of the Interior to
			 preserve or enhance its presently existing natural character and conservation
			 values in accordance with Subsections 102 (a) and (b) of Title I of the
			 Arizona-Idaho Conservation Act of l988 (Public Law 100–696).
				(c)WithdrawalOn
			 acquisition by the United States of any land under this Act, including any land
			 or interest in land purchased by the Secretary or the Secretary of the Interior
			 pursuant to section 4(b)(3), subject to valid existing rights and without
			 further action by the Secretary or the Secretary of the Interior, as
			 appropriate, the acquired land is permanently withdrawn from all forms of entry
			 and appropriation under—
				(1)the public land
			 laws (including the mining and mineral leasing laws); and
				(2)the Geothermal
			 Steam Act of 1970 (30 U.S.C. 1001 et seq.).
				8.Public uses of
			 Federal land
			(a)Oak Flat
			 Campground
				(1)Replacement
			 campground
					(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary, in consultation with Resolution Copper, the Town, and
			 other interested parties, shall design and construct in the Globe Ranger
			 District of the Tonto National Forest 1 or more replacement campgrounds for the
			 Oak Flat Campground (including appropriate access routes to any replacement
			 campgrounds).
					(B)Public
			 facilitiesAny replacement campgrounds under this paragraph shall
			 be designed and constructed in a manner that adequately (as determined in the
			 sole discretion of the Secretary) replaces, or improves on, the facilities,
			 functions, and amenities available to the public at the Oak Flat
			 Campground.
					(2)Costs of
			 replacementResolution Copper shall pay the cost of designing,
			 constructing, and providing access to any replacement campgrounds under this
			 subsection, not to exceed $500,000.
				(3)Interim oak flat
			 campground access
					(A)In
			 generalThe document conveying the Federal land to Resolution
			 Copper under section 4(a) shall specify that the Secretary shall continue to
			 operate and maintain the Oak Flat Campground until the earlier of—
						(i)the
			 date that is 2 years after the date of enactment of this Act; or
						(ii)the
			 date on which any replacement campgrounds under this subsection are developed
			 and opened for public use.
						(B)LiabilityDuring
			 the interim period described in subparagraph (A), Resolution Copper shall not
			 be liable for any public use of the Oak Flat Campground.
					(4)Campground
			 definedAs used in this subsection, the term Oak Flat
			 campground means the area comprising approximately 16 developed
			 campsites, as generally depicted on a map entitled Oak Flat
			 Campground and dated September 2006.
				(b)Rock Climbing
			 Areas
				(1)Replacement rock
			 climbing area
					(A)In
			 generalOn request by the Board pursuant to Arizona Revised
			 Statutes 41–511, the Secretary of the Interior shall immediately convey to the
			 Board the land described in subparagraph (B) for establishment of a State Park
			 for public or recreational purposes under the Act of June 14, 1926 (commonly
			 known as the Recreation and Public Purposes Act) (43 U.S.C. 869
			 et seq.).
					(B)Description of
			 landThe land referred to in subparagraph (A) is the
			 approximately 2,000 acres of land under the jurisdiction of the Secretary of
			 the Interior within the exterior boundary of the State Park.
					(C)Use of
			 landThe conveyance of land under subparagraph (A) shall be
			 subject to the condition that—
						(i)the
			 land conveyed to the Board shall be used for the purpose of establishing the
			 State Park, as authorized by Arizona Revised Statutes 41–511.16 ; and
						(ii)the
			 State Park shall be used for—
							(I)rock
			 climbing;
							(II)bouldering;
			 and
							(III)any other forms
			 of outdoor recreation and natural resource conservation as the Board determines
			 to be appropriate.
							(D)Consideration
						(i)In
			 generalExcept as provided in clause (ii) and in accordance with
			 section 2741.8 of title 43, Code of Federal Regulations (or a successor
			 regulation), the conveyance of the land under subparagraph (A) shall be without
			 monetary consideration.
						(ii)ExceptionNotwithstanding
			 clause (i), the Board shall pay any reasonable administrative costs incurred by
			 the Secretary of the Interior in making the conveyance.
						(E)Automatic
			 transfer of landOnce the State Park is established, the Dripping
			 Springs parcel identified in section 4(b)(2)(B), and any other land acquired by
			 the United Sates within the State Park’s exterior boundaries by donation,
			 exchange, or purchase from a willing landowner, shall upon its acquisition, and
			 without further action required by the Secretary of the Interior, be
			 transferred to the Board for incorporation into the State Park.
					(F)Mineral
			 interests
						(i)In
			 generalThe United States shall retain any mineral interests in
			 the land conveyed under subparagraph (A).
						(ii)WithdrawalBeginning
			 on the date of enactment of this Act, and subject to valid existing rights, the
			 land described in subparagraph (B) shall be permanently withdrawn from all
			 forms of entry and appropriation under the mining and mineral leasing laws,
			 including the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.).
						(G)Fees;
			 concessions contractsNothing in this Act prohibits the Board
			 from—
						(i)charging
			 reasonable entry or user fees for the State Park; or
						(ii)entering into
			 concession contracts to manage the State Park.
						(H)ReversionIf
			 the land conveyed under subparagraph (A) is used in a manner that is
			 inconsistent with the uses described in subparagraph (D), the land shall, at
			 the discretion of the Secretary of the Interior, revert to the United
			 States.
					(I)Adjacent
			 management
						(i)FindingCongress
			 finds that land in close proximity to the State Park is or has been the site
			 of—
							(I)mining or mining
			 related activities or operations;
							(II)livestock
			 grazing; and
							(III)agricultural
			 activities.
							(ii)No protective
			 perimeter or bufferThe establishment of the State Park shall not
			 create any protective perimeter or buffer zone on Federal land around the State
			 Park.
						(iii)Other
			 activities or usesThe fact that non-park activities or uses can
			 be seen or heard from areas within the State Park shall not preclude the
			 conduct of those activities or uses under the laws of the United States outside
			 the boundary of the State Park.
						(J)EffectThe
			 establishment of the State Park does not impose new or additional requirements
			 or restrictions under the laws of the United States with respect to the
			 permitting, management, or conduct of mining operations and other activities
			 outside the boundaries of the State Park.
					(2)State park
			 access road
					(A)In
			 generalTo provide safe and reasonable public access to the State
			 Park, the Secretary of the Interior shall, immediately upon request by the
			 Board, grant the Board a right-of-way for a State Park access road across any
			 Federal lands on the route described in subparagraph (B).
					(B)Description of
			 routeThe route referred to in subparagraph (A) is the route
			 generally depicted as the Tam O’Shanter Access Road on the map
			 entitled Tam O’Shanter Access Road, dated February 2006.
					(C)ConditionThe
			 road right-of way granted under subparagraph (A) shall be for an unpaved road,
			 constructed or improved only to the extent that Secretary of the Interior,
			 after consultation with the Board, determines is necessary to permit the safe
			 passage of 2-wheel drive vehicles for public recreational access purposes to
			 the State Park.
					(D)LocationThe
			 exact location of the road right-of-way granted under subparagraph (A) may, at
			 the sole discretion of the Secretary of the Interior, after consultation with
			 the Board, be modified or realigned along the general route shown on the map
			 described in subparagraph (B) if the Secretary of the Interior determines it
			 necessary or appropriate.
					(E)DeadlineTo
			 the maximum extent practicable consistent with weather conditions, the road
			 under subparagraph (A) shall be constructed and completed by Resolution Copper
			 or the Board not later than 1 year after the granting of the right-of-way to
			 the Board.
					(F)ManagementThe
			 Board shall manage and maintain the road and right-of-way beginning on the date
			 on which the right-of -way is granted to the Board.
					(G)Road
			 costsPrior to consummation of the land exchange under this Act,
			 and as a condition of the exchange, Resolution Copper shall deposit with the
			 Secretary of the Interior the sum of $500,000, which shall, upon granting of
			 the right-of-way to the Board, be paid by the Secretary to the Board for road
			 construction and associated costs. Such amount shall be considered as a
			 donation by Resolution Copper, and any additional amounts needed for road
			 construction shall be provided by the Board.
					(c)Interim Use of
			 Oak Flat Federal Land
				(1)In
			 generalUntil the Federal land is transferred to Resolution
			 Copper under section 4(a), the Secretary shall, subject to paragraphs (2) and
			 (3), continue to administer and allow public access to, and use of, rock
			 climbing sites on the Federal land, other than the excluded areas described in
			 paragraph (2).
				(2)Excluded
			 areasThe excluded areas referred to in paragraph (1) are the
			 climbing sites on the Federal land known as the Mine Area and
			 Eurodog Valley areas, as generally depicted on the map entitled
			 Mine Area, Eurodog Valley, and Magma Mine Road Closure Sites and
			 dated February 2006.
				(3)Closure to
			 public use
					(A)In
			 generalIf any of the areas described in paragraph (2) have not
			 been closed to public use as of the date of enactment of this Act, the areas
			 shall be closed to public use on the date of enactment of this Act.
					(B)Magma mine
			 road
						(i)In
			 generalExcept as provided in clause (ii), on the date of
			 enactment of this Act, the Magma Mine Road shall be closed to further public
			 use.
						(ii)ExceptionThe
			 closure under clause (i) shall not apply to the road segment of the Magma Mine
			 Road needed to access the Oak Flat Campground during the period described in
			 subsection (a)(3)(A).
						(4)Boulderblast
			 competitionDuring the period beginning on the date of enactment
			 of this Act and ending on the date that is 5 years after the date of enactment
			 of this Act, the Secretary in consultation with Resolution Copper, may issue
			 not more than 1 special use permit per year to provide public access to the
			 bouldering area on the Federal land for purposes of the annual
			 BoulderBlast competition.
				(5)LiabilityResolution
			 Copper shall not be liable for any public use of the Federal land under
			 paragraph (3) or (4).
				9.Traditional acorn
			 gathering and related activities in and around Oak Flat Campground
			(a)In
			 generalIn addition to the acorn gathering opportunities set
			 forth in section 7(a)(3), it is the intention of Congress that, if it is
			 requested by an Apache or Yavapai Indian tribe or tribes within six months
			 after transfer of the Federal land to Resolution Copper, Resolution Copper
			 shall endeavor to negotiate and execute a revocable authorization to the tribe
			 or tribes concerned to use an area in and around the Oak Flat Campground for
			 traditional acorn gathering and related activities.
			(b)Area and
			 termsThe precise use area and terms shall be as agreed to by
			 Resolution Copper and the tribe or tribes concerned, but may be modified or
			 revoked by Resolution Copper if Resolution Copper determines, after
			 consultation with the users, that all or a portion of the authorized use area
			 needs to be closed on a temporary or permanent basis—
				(1)to protect the
			 users’ health and safety; or
				(2)to accommodate
			 Resolution Copper’s exploration or mining plans.
				10.Miscellaneous
			 provisions
			(a)Revocation of
			 orders; withdrawal
				(1)Revocation of
			 ordersAny public land order that withdraws the Federal land or
			 the land to be conveyed to the Arizona State Parks Board under section 8(b)(1)
			 from appropriation or disposal under a public land law shall be revoked to the
			 extent necessary to permit disposal of the land.
				(2)WithdrawalOn
			 the date of enactment of this Act, if the Federal land and any applicable
			 non-Federal land to be exchanged under this Act is not withdrawn or segregated
			 from entry and appropriation under a public land law (including mining and
			 mineral leasing laws and the Geothermal Steam Act of l970 (30 U.S.C. 1001 et
			 seq.)), such land or lands shall be withdrawn from entry and appropriation,
			 subject to any right of Resolution Copper, until the date of the conveyance of
			 the Federal land under section 4(a).
				(b)Maps, estimates,
			 and descriptions
				(1)Minor
			 errorsThe Secretary or the Secretary of the Interior, as
			 appropriate, Resolution Copper, or the Board, may by mutual agreement correct
			 any minor errors in any map, acreage estimate, or description of any land
			 conveyed or exchanged under this Act.
				(2)ConflictIf
			 there is a conflict between a map, an acreage estimate, or a description of
			 land under this Act, the map shall control unless the Secretary, Resolution
			 Copper, or the Board, as appropriate, mutually agree otherwise.
				(3)Availability
					(A)In
			 generalOn the date of enactment of this Act, the Secretary shall
			 file and make available for public inspection in the Office of the Supervisor,
			 Tonto National Forest, any map referred to in this Act.
					(B)Other
			 mapsAny maps accompanying the State Park conveyance and road
			 access under section 8 shall be made available for public inspection in the
			 Arizona Office of the Bureau of Land Management.
					
